ACCEPTED
                                                                                                                            03-15-00586-CR
                                                                                                                                    7645375
                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                            AUSTIN, TEXAS
                                                                                                                          11/2/2015 3:48:58 P
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                     CLERK
                                             NO. 03-15-00586-CR

CRISPIN JAMES HARMEL                                         §             IN THE COURT OF APPEALS
                                                                                        FILED IN
                                                                                              3rd COURT OF APPEALS
                                                             §                                    AUSTIN, TEXAS
v.                                                           §                                THIRD     DISTRICT
                                                                                              11/2/2015 3:48:58 PM
                                                             §                                  JEFFREY D. KYLE
                                                                                                      Clerk
STATE OF TEXAS                                               §                                  AUSTIN, TEXAS


                  MOTION FOR EXTENSION OF TIME TO FILE BRIEF

         NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas 1, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on November 2, 2015.

2. No previous extensions of time have been requested by the State.

3. Appellant’s brief was filed in this Court on October 13, 2015.

4. Mr. Prezas gave oral argument before this Court on October 22, 2015 in 03-14-

     00622-CR Greg Kelley vs. The State of Texas.

5. Mr. Prezas spent significant time preparing to represent the State in a live hearing


1 Mr. Prezas anticipates the record in this case to reflect questions, raised by counsel for Mr. Harmel, regarding a
potential conflict of interest Mr. Prezas may have regarding this matter. To avoid any potential issues, Mr. Prezas has
refrained from any involvement in the proceedings since the matter was raised and has not consulted, given information,
or advised the Attorneys representing the State about these proceedings. Instead, Mr. Prezas has strived to maintain his
distance from the proceedings in this matter. Mr. Prezas has been directed to respond to this appeal commensurate with
his duties as an appellate prosecutor and intends to respond solely on the basis of the record and the law. In the even that
this court ultimately denies this appeal and the prosecution of the case continues, Mr. Prezas intends to remain
uninvolved in the proceedings in the trial court.
                                                             1
   with multiple witnesses before a visiting judge on an application for habeas corpus

   set on October 30, 2015, in 92-435-K277A State vs. Troy Dale Mansfield. On the

   morning of October 30, 2015, the hearing was cancelled because heavy rains and

   flooding prevented visiting Judge Shaver from attending the hearing.

6. Mr. Prezas expects to file the State’s brief in State vs. Rex Allen Nisbett 03-14-

   00402-CR on November 10, 2015.

7. Mr. Prezas expects to present a brief on November 17, 2015, and oral argument on

   November 19, 2015, on the constitutionality of the Penal Code section

   33.021(c),(d) in response to a pre-trial writ of habeas corpus in 15-0431-K368A.

8. Mr. Prezas anticipates filing the State’s brief in 03-14-00585-CR State vs.

   Leovardo Cantos prior to the November 19, 2015, deadline.

9. Mr. Prezas anticipates filing the State’s brief in 03-14-00802-CR State vs. Pedro

   Elizondo Martinez prior to the December 8, 2015, deadline.

10. Mr. Prezas anticipates being out of the office for portions of November and

   December due to the closure of childcare for his young children, one of whom is 1

   year old, during the Thanksgiving and Christmas holiday periods.

11. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty four

   (64) days from the current due date of November 2, 2015, to January 5, 2016.

                                          2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to January 5, 2016.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas

                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org




                                 Certificate of Service

      This is to certify that on November 2, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Kristen Jernigan, 207 S. Austin Ave.,
Georgetown, TX 78626, by eservice at kristen@txcrimapp.com.

                                                 /s/ John C. Prezas
                                                 John C. Prezas


                                            3